Citation Nr: 0609385	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an arthritic 
left hip.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1941 to October 
1945, August 1949 to September 1949, and from June 1952 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.


FINDINGS OF FACT

1.  An unappealed December 1983 RO decision denied service 
connection for arthritis of the left hip.  The veteran was 
provided notice of the decision and did not timely appeal.

2.  An unappealed June 1995 RO decision denied the veteran's 
request to reopen his claim of entitlement to service 
connection for arthritis.  The veteran was provided notice of 
the decision and did not timely appeal.  This is the last 
final decision on any basis as to the veteran's claim for an 
arthritic left hip disorder.

3.  The evidence added to the record since the June 1995 RO 
decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for an arthritic left hip.




CONCLUSION OF LAW

The June 1995 RO rating decision that denied the veteran's 
request to reopen a claim of entitlement to service 
connection for arthritis was final, and new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for an arthritic left hip.  
38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

Specifically, the RO has obtained records of treatment 
reported by the veteran addressing his claim.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2002.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

Here, the noted July 2002 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, supra.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As explained below, new and material evidence 
has not been received to reopen the veteran's claim.  
Therefore, neither the degree of disability nor the effective 
date of an award will be assigned in this case.  Any lack of 
notice as to these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).




II.  New and Material Evidence

The RO, in a December 1983 determination, denied the 
veteran's claim for service connection for arthritis of the 
left hip.  The RO found at that time that service medical 
records were negative for complaints and treatments of an 
arthritic left hip incurred or aggravated due to the 
veteran's service.  The veteran, after notice, did not appeal 
the RO's decision, and it became final.

The evidence of record at the time of the RO's December 1983 
decision that denied entitlement to service connection for 
arthritis of the left hip included the veteran's service 
medical records.  

March 1963 service medical records reflect treatment for pain 
in the veteran's left hip.  It was noted that the veteran 
claimed pain in his left hip since the previous October and 
there was no history of trauma.  Also noted was the absence 
of any other joint pain.  X-rays of the left hip were normal 
and revealed no evidence of fractures, arthritis, or soft 
tissue calcifications.  The articulating surfaces were noted 
smooth and regular.  An examiner adds the veteran's complaint 
was "probably an early DJD [degenerative joint disease] 
problem" of the hip joint.  An opinion from the orthopedic 
clinic was sought.  

An April 1963 service medical record from the orthopedic 
clinic diagnosed tendonitis of the gluteus maximus.  Pain was 
noted in the veteran's left hip for six months after 
prolonged standing or sitting with the left leg crossed over 
the right knee (flexion and external rotation).  It was noted 
the complaint was not getting worse.  The veteran had full 
range of motion.  The pain was created by forcibly externally 
rotating with the hip in flexion.  A tender area was noted.  
X-rays were normal.

An October 1965 consultation report reflects the veteran was 
examined by an internist who made no diagnosis of arthritis 
or of the left hip and recommended the veteran to continue on 
active duty.

An October 1966 service examination of the veteran, one year 
before discharge from service, was negative for any reference 
to either his left hip or arthritis.  The veteran's spine and 
other musculoskeletal system were normal.

A July 1967 Medical Board Report and discharge examination 
are both negative for any reference to either the veteran's 
left hip or arthritis.  The veteran's spine and other 
musculoskeletal system were normal on the discharge 
examination.

In April 1995, the veteran submitted a request to reopen his 
claim for service connection for degenerative arthritis.  
Evidence added to the record includes a May 1995 VA 
outpatient record that discloses complaints of pain in both 
of the veteran's hips with short distance ambulation.  

In June 1995, the RO denied the veteran's request to reopen 
his claim of entitlement to service connection for arthritis.  
The veteran, after notice, did not appeal the RO's decision 
and it became final.  This is the last final decision on any 
basis related to the veteran's left hip.

The June 1995 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is received.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 1995 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in April 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in April 2002.  The evidence 
added to the record includes VA and non-VA medical records 
and examination reports, dated from May 1997 to September 
2002, written statements from the veteran's wife and friend, 
and the veteran's oral testimony during his May 2004 personal 
hearing at the RO.

Private medical records, dated from May 1997 to June 2002, 
only include one reference to the veteran's complaint of an 
arthritic left hip.  A May 1998 private medical record 
discloses a thallium exercise stress test.  It was noted that 
procedure was terminated because of the veteran's complaint 
of hip pain.

VA treatment records, dated from April 1998 to September 
2002, include references to the veteran's complaint of an 
arthritic left hip.

An April 1998 VA outpatient medical record discloses x-rays 
of both hips were normal.

A May 1999 VA medical record refers to the veteran's initial 
follow up for evaluation of left hip pain while seen in the 
outpatient rheumatology clinic.  A workup demonstrated 
degenerative arthritis and degenerative disc disease, but no 
changes in the hip.  It was thought the veteran's pain 
probably was referred from the hip.  The veteran did not 
report sleep difficulties, but experienced some morning 
stiffness.  In general it was noted the veteran was 
reasonably comfortable.  Upon examination, the clinic 
impression was degenerative arthritis and degenerative disc 
disease of the lumbar spine with left hip pain, presumably 
related to radiation from the lumbar spine.  

A November 1999 VA outpatient record refers to arthritis in 
the hips and some hip discomfort and notes the veteran 
otherwise had no real bone pain.

A written signed statement dated in April 2002 from the 
veteran's service friend indicates that he and the veteran 
went hunting and fishing in service in the early 1960s and 
that he knew the veteran had a hip problem.  The veteran's 
friend also knew the veteran went on sick call because of his 
hip complaint, but did not know if he was treated in service 
for his hip disorder.

In a May 2002 signed statement, the veteran's wife said that 
his left hip became quite painful during the "Cuban 
[missile] Crisis" when the veteran worked many hours, day 
and night, on his feet.  She said the veteran reported to the 
base hospital, but was not treated.  Subsequently, he was 
transferred to field training where he was not on his feet as 
much and the pain was more tolerable.  She claimed his pain 
increased during the passing years.

The veteran underwent VA examinations in September 2002 for 
hearing and cardiac complaints.  They are not referable to 
his claim for service connection for an arthritic left hip.

During the May 2004 hearing, the veteran testified that he 
requested a light duty slip when his left hip was examined in 
April 1963.  When the examiner said that he could not provide 
the slip, the veteran said he told the examiner that the 
examiner was of no use to him "and I got up and walked out.  
And I took a whole lot of Tylenol and aspirin since then."  
(See transcript at p. 3.)  The veteran also testified that 
the VA clinic diagnosed the arthritis in his left hip and 
that he saw a private physician for his left hip disorder 
after VA treatment made him sick to his stomach.  He said he 
was not bothered by the arthritis in his left hip when he was 
not on his feet a lot but, when he walked a lot then he felt 
pain to the extent he could not exercise.  The veteran 
testified that he should exercise on the treadmill since he 
was a heart patient, but he estimated that in the previous 13 
weeks he exercised only 20 minutes on the treadmill.  The 
veteran also testified that he did not mention his hip at the 
time of his discharge examination because he was not on his 
feet before the exam.  The veteran's service representative 
said at the hearing that the veteran was unaware of the April 
1963 entry in his service medical records and also was 
unaware of the diagnosis of tendonitis of the gluteus 
maximus.

The VA medical records dated from April 1998 to September 
2002, the written statements from the veteran's wife and 
friend, and the veteran's oral and written statements in 
support of his claim are definitely new evidence under the 
standard found at 38 C.F.R. § 3.156(a).  However, this 
evidence added to the record cannot be fairly construed as 
material evidence and does not raise a reasonable opportunity 
of substantiating the veteran's claim.

The new evidence does not suggest or establish a nexus 
between the veteran's currently diagnosed degenerative 
arthritis and service more than 30 years ago.  The VA medical 
records show that in May 1999 the veteran was diagnosed with 
degenerative arthritis and degenerative disc disease of the 
lumbar spine with left hip pain, presumably related to 
radiation from the lumbar spine.  There is no suggestion in 
the VA medical records added to the claims file that the 
veteran's degenerative arthritis was related to service.  

The testimony of the veteran at his hearing, and the written 
statements of his spouse and friend, support entries in the 
service medical records that the veteran complained about his 
left hip while in service.  However, this evidence is not 
probative on the etiology of the disorder and any nexus 
between the veteran's arthritic left hip and his service.  A 
lay person generally is not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
medical disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed.Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
an arthritic left hip essentially fails to address the 
inadequacies of the veteran's claim at the time of the prior 
denial in June 1995.  In this respect, the additional 
evidence submitted does not suggest that the veteran had a 
disorder related to service, and the VA and non-VA medical 
records, the written statements of the veteran's wife and 
friend, and the veteran's oral testimony do not support the 
veteran's contentions that such a disorder was incurred in or 
related to his period of active service.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for an arthritic left hip disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


